Citation Nr: 1112535	
Decision Date: 03/30/11    Archive Date: 04/07/11

DOCKET NO.  07-28 015	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to service connection for a prostate disorder, to include benign prostatic hypertrophy (BPH).  


REPRESENTATION

Veteran represented by:	The American Legion


ATTORNEY FOR THE BOARD

C. Ferguson, Counsel


INTRODUCTION

The Veteran had active service from July 1967 to August 1970, which included a tour of duty in the Republic of Vietnam.  He is in receipt of the Combat Action Ribbon (CAR) and the Vietnam Gallantry Cross with Palm and Frame, among other awards and decorations.     

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a March 2007 rating decision by the above Department of Veterans Affairs (VA) Regional Office (RO).  

In November 2007, the Veteran had an informal conference with a Decision Review Officer (DRO) at the local RO.  The report of the conference is associated with the claims folder.  


FINDINGS OF FACT

1.  The Veteran is currently diagnosed with BPH.    

2.  The Veteran's service treatment records (STRs) are devoid of complaints, diagnosis, or treatment for a prostate disorder.

3.  The Veteran's account of having had symptoms of a prostate problem in service is not deemed credible. 

3.  The preponderance of the evidence weighs against a finding that a prostate disorder had its onset in service or is otherwise causally related to service, to include presumed exposure to herbicide agents or any event or incident therein.  


CONCLUSION OF LAW

The Veteran's prostate disorder, to include BPH, was not incurred in or aggravated by service, nor may it be presumed to have been incurred in service.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1116, 5103, 5103A (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.159, 3.303, 3.307(a)(6)(iii), 3.309(e) (2010).

REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Duty to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) enhanced VA's duty to notify and assist claimants in substantiating their claims for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2010).

Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and his representative of any information, and any medical or lay evidence, that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper notice from VA must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  38 C.F.R. § 3.159(b)(1).  This notice must be provided prior to an initial unfavorable decision on a claim by the RO.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004).  In addition, the decision of the U.S. Court of Veterans Appeals (Court) in Dingess v. Nicholson, 19 Vet. App. 473 (2006), requires more extensive notice in claims for compensation, e.g., as to potential downstream issues such as disability rating and effective date.  

If complete notice is not provided until after the initial adjudication, such a timing error can be cured by subsequent legally adequate VCAA notice, followed by readjudication of the claim, as in an SOC or Supplemental SOC (SSOC).  Moreover, where there is an uncured timing defect in the notice, subsequent action by the RO which provides the claimant a meaningful opportunity to participate in the processing of the claim can prevent any such defect from being prejudicial.  Mayfield v. Nicholson, 499 F.3d 1317, 1323-24 (Fed. Cir. 2007); Prickett v. Nicholson, 20 Vet. App. 370, 376 (2006).

The U.S. Supreme Court has held that an error in VCAA notice should not be presumed prejudicial, and that the burden of showing harmful error rests with the party raising the issue, to be determined on a case-by-case basis.  Shinseki v. Sanders, 129 S. Ct. 1696 (2009).  In this case, neither the Veteran nor his representative has alleged any prejudicial or harmful error in VCAA notice, and the Board finds, based upon the factors discussed herein, that no prejudicial or harmful error has been demonstrated in this case.

In a notice letter dated in November 2006, the Veteran was informed of the evidence needed to establish entitlement to service connection for his claimed prostate disorder.  He was also advised regarding what evidence VA would obtain and make reasonable efforts to obtain on his behalf in support of his claim.  

In particular regard to Dingess requirements, the Veteran was advised, in the November 2006 notice letter, how VA determines the disability rating and effective date once service connection is established.

Moreover, the record reflects that the Veteran has been provided with a copy of the above rating decision, the July 2007 SOC, and the December 2007 SSOC, which included discussion of the facts of the claim, pertinent laws and regulations, notification of the bases of the decision, and a summary of the evidence considered to reach the decision.  

In view of the foregoing, the Board concludes that the requirements of the notice provisions of the VCAA have been met, and there is no outstanding duty to inform the Veteran that any additional information or evidence is needed.  Quartuccio, supra, at 187.

With regard to VA's statutory duty to assist, the Board notes that the Veteran's STRs are included in the claims folder.  In addition, post-service treatment records adequately identified as relevant to the claim have been submitted or otherwise obtained, to the extent possible, and are associated with the claims folder.  There are also several written statements from the Veteran and earlier medical examination reports included in the claims folder.    

The RO did not obtain a medical examination or medical opinion with respect to the claim seeking service-connection for a prostate disorder.  In determining whether the duty to assist requires that a VA medical examination be provided or medical opinion obtained with respect to a veteran's claim for benefits, there are four factors for consideration: (1) whether there is competent evidence of a current disability or persistent or recurrent symptoms of a disability; (2) whether there is evidence establishing that an event, injury, or disease occurred in service, or evidence establishing certain diseases manifesting during an applicable presumption period; (3) whether there is an indication that the disability or symptoms may be associated with the veteran's service or with another service-connected disability; and (4) whether there otherwise is sufficient competent medical evidence of record to make a decision on the claim. 38 U.S.C. § 5103A(d); 38 C.F.R. § 3.159(c)(4).

With respect to the third factor above, the Court of Appeals for Veterans Claims has stated that this element establishes a low threshold and requires only that the evidence "indicates" that there "may" be a nexus between the current disability or symptoms and the veteran's service.  The types of evidence which "indicate" that a current disability "may be associated" with military service include, but are not limited to, medical evidence that suggests a nexus but is too equivocal or lacking in specificity to support a decision on the merits, or credible evidence of continuity of symptomatology such as pain or other symptoms capable of lay observation.  McLendon v. Nicholson, 20 Vet. App. 79 (2006).

However, upon review of the record, the Board finds that no such examination or opinion is needed in the present case.  As will be explained below, there is no indication that a prostate disorder had its onset during the Veteran's active service, and the Board does not find the Veteran's lay account of having suffered from prostate problems beginning in service to be credible.  Further, there is no credible evidence competently linking the Veteran's claimed prostate disorder to service, to include presumed exposure to herbicide agents.  The Veteran's currently diagnosed BPH is not enumerated as a disease associated with herbicide exposure and there is no competent medical evidence indicating such a nexus relationship.  Thus, a remand for an examination and/or opinion is not necessary to decide the claim.  Because the evidentiary record provides no basis to grant this claim as will be explained in greater detail below, and in fact contains ample evidence against the claim, the Board finds no basis to remand this issue for a VA examination and/or to obtain a medical opinion.

Neither the Veteran nor his representative has made the RO or the Board aware of any other evidence relevant to his appeal that needs to be obtained.  Based on the foregoing, the Board finds that all relevant facts have been properly and sufficiently developed in this appeal and no further development is required to comply with the duty to assist the Veteran in developing the facts pertinent to the claim adjudicated herein.  In view of the foregoing, the Board will proceed with appellate review.  

II.  Service Connection

The Board has thoroughly reviewed all the evidence in the Veteran's claims folder.  Although we have an obligation to provide reasons and bases supporting this decision, there is no need to discuss, in detail, the extensive evidence submitted by the Veteran or on his behalf.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) (Board must review the entire record, but does not have to discuss each piece of evidence).  

The analysis below focuses on the most salient and relevant evidence and on what this evidence shows, or fails to show, on the claim.  The Veteran must not assume that the Board has overlooked pieces of evidence that are not explicitly discussed herein.  See Timberlake v. Gober, 14 Vet. App. 122 (2000) (the law requires only that the Board address its reasons for rejecting evidence favorable to the veteran).

When there is an approximate balance in the evidence regarding the merits of an issue material to the determination of the matter, the benefit of the doubt in resolving each such issue shall be given to the claimant.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.  In Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990), the Court of Appeals for Veterans Claims held that an appellant need only demonstrate that there is an "approximate balance of positive and negative evidence" in order to prevail.  

The Court has also stated, "It is clear that to deny a claim on its merits, the evidence must preponderate against the claim."  Alemany v. Brown, 9 Vet. App. 518, 519 (1996), citing Gilbert.

Service connection may be granted for disability or injury incurred in or aggravated by active service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).  As a general matter, service connection for a disability on the basis of the merits of such claim requires (1) the existence of a current disability; (2) the existence of the disease or injury in service, and; (3) a relationship or nexus between the current disability and any injury or disease during service.  Hickson v. West, 12 Vet. App. 247, 253 (1999), citing Caluza v. Brown, 7 Vet. App. 498, 506 (1995), aff'd, 78 F.3d 604 (Fed. Cir. 1996).

If a condition noted during service is not shown to be chronic, then generally a showing of continuity of symptoms after service is required for service connection.  38 C.F.R. § 3.303(b).  Service connection may also be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 U.S.C.A. § 1113(b); 38 C.F.R. § 3.303(d).  

In order to establish presumptive service connection for a disease associated with exposure to certain herbicide agents, the Veteran must show the following: (1) that he served in the Republic of Vietnam during the period beginning on January 9, 1962, and ending on May 7, 1975; (2) that he currently suffers from a disease associated with exposure to certain herbicide agents enumerated under 38 C.F.R. § 3.309(e); and (3) that the current disease process manifested to a degree of 10 percent or more within the specified time period prescribed in section 3.307(a)(6)(ii). 38 U.S.C.A. § 1116; 38 C.F.R. §§ 3.307(a)(6), 3.309(e).

VA regulations provide that, if a veteran was exposed to a herbicide agent during active service, presumptive service connection is warranted for the following disorders: AL amyloidosis, chloracne or other acneform disease consistent with chloracne; type 2 diabetes; Hodgkin's disease; chronic lymphocytic leukemia (CLL); multiple myeloma; non-Hodgkin's lymphoma; acute and subacute peripheral neuropathy; porphyria cutanea tarda; prostate cancer; respiratory cancers (cancer of the lung, bronchus, larynx, or trachea); and, soft-tissue sarcoma (other than osteosarcoma, chondrosarcoma, Kaposi's sarcoma, or mesothelioma).  38 C.F.R. § 3.309(e) (2010).

Pursuant to Section 3 of the Agent Orange Act of 1991, Public Law No. 102-4, 105 Stat. 11, the Secretary of Veterans Affairs (Secretary) entered into an agreement with the National Academy of Sciences (NAS) to review and summarize the scientific evidence concerning the association between exposure to herbicides used in Vietnam and various diseases suspected to be associated with such exposure.  The NAS was to determine, to the extent possible, whether there was a statistical association between the suspect disease and herbicide exposure, taking into account the strength of the scientific evidence and the appropriateness of the methods used to detect the association; the increased risk of disease among individuals exposed to herbicides during the service in the Republic of Vietnam during the Vietnam era; and whether there is a plausible biological mechanism or other evidence of a causal relationship between herbicide exposure and the suspect disease.  The NAS was required to submit reports of its activities every two years.

The Secretary, under the authority of the Agent Orange Act of 1991 and based on the studies by the NAS, has determined that there is no positive association between exposure to herbicides and any condition for which the Secretary has not specifically determined that a presumption of service connection is warranted.  See Notice, 59 Fed. Reg. 341-346 (1994); see also Notice, 61 Fed. Reg. 41,442-449, and 61 Fed. Reg. 57,586-589 (1996); Notice, 64 Fed. Reg. 59,232-243 (Nov. 2, 1999); Notice, 67 Fed. Reg. 42,600- 08 (June 24, 2002); Notice, 72 Fed. Reg. 32,395-407 (June 12, 2007); Final Rule, 74 Fed. Reg. 21,258-260 (May 7, 2009) (adding AL amyloidosis to the list of presumptive disabilities in the regulation).  

The most recent issuance by the Secretary has added hairy cell leukemia and other chronic B-cell leukemias, Parkinson's disease, and ischemic heart disease to the list of presumptive disabilities in the regulation.  See Final Rule, 75 Fed. Reg. 53,202-16 (Aug. 31, 2010).

Lay evidence can be competent and sufficient to establish a diagnosis of a condition when (1) a layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).  Lay persons can also provide an eye-witness account of an individual's visible symptoms.  See Davidson v. Shinseki, 581 F.3d 1313 (2009) (noting that a layperson may comment on lay-observable symptoms).

Competency of evidence differs from weight and credibility.  The former is a legal concept determining whether testimony may be heard and considered by the trier of fact, while the latter is a factual determination going to the probative value of the evidence to be made after the evidence has been admitted.  Rucker v. Brown, 10 Vet. App. 67, 74 (1997); Layno v. Brown, 6 Vet. App. 465, 469 (1994); see also Cartright v. Derwinski, 2 Vet. App. 24, 25 (1991) ("although interest may affect the credibility of testimony, it does not affect competency to testify").

In rendering a decision on appeal, the Board must analyze the credibility and probative value of the evidence, account for the evidence which it finds to be persuasive or unpersuasive, and provide the reasons for its rejection of any material evidence favorable to the claimant.  See Gabrielson v. Brown, 7 Vet. App. 36, 39-40 (1994); Gilbert, supra, 1 Vet. App. at 57. 

In the present case, the Veteran seeks entitlement to service connection for a prostate disorder, BPH (known as either benign prostatic hypertrophy or benign prostatic hyperplasia) as due to exposure to herbicide agents during his Vietnam service.  He also asserts, in the alternative, that his current prostate disorder was initially manifested in service and has continued to the present.  

The Board will first consider whether the Veteran's claimed prostate disorder is causally or etiologically related to in-service herbicide exposure, as he asserts.  


The Board notes that service records confirm that the Veteran has qualifying service in the Republic of Vietnam.  His DD Form 214 shows that he had foreign service for a period of one year, seven months, and twelve days and was awarded the Vietnam Campaign Medal and Vietnam Gallantry Cross with Palm and Frame, among other awards and decorations.  Thus, he has the requisite service in Vietnam as defined by 38 C.F.R. § 3.307(a)(6)(iii), and therefore, he is presumed by law to have been exposed to herbicide agents, to include Agent Orange, during service in the absence of affirmative evidence to the contrary.

In addition, the medical evidence shows that the Veteran is currently diagnosed with a prostate disorder.  Specifically, recent VA treatment records include the assessment of BPH.  

However, the Veteran is not entitled to presumptive service connection based on herbicide exposure, because his currently diagnosed BPH is not enumerated as a disease associated with herbicide exposure under 38 C.F.R. § 3.309(e).  Also, there is no competent medical opinion linking the currently diagnosed BPH to presumed in-service herbicide exposure.  Although the Veteran has attributed his currently diagnosed BPH to presumed in-service herbicide exposure, he is a layperson and does not have the requisite medical expertise to provide a competent opinion linking his current prostate disorder to presumed herbicide exposure in service.  Further, he does not contend, and it is not shown, that he has been diagnosed with prostate cancer, which is enumerated as a presumptive disease under 38 C.F.R. § 3.309(e).  Thus, because the Secretary has not specifically found any linkage between the Veteran's currently diagnosed BPH and herbicide exposure and there is no other competent medical evidence indicating that such a nexus relationship exists, his claimed disorder cannot be presumed to be due to Agent Orange exposure.

Nonetheless, the availability of presumptive service connection for a disability based on exposure to herbicides does not preclude a veteran from establishing service connection with proof of direct incurrence or aggravation in service.  See Stefl v. Nicholson, 21 Vet. App. 120 (2007); see also Combee v. Brown, 34 F.3d 1039 (Fed. Cir. 1994).  

The Board recognizes that the Veteran has asserted that his prostate problems began during his Vietnam service.  See November 2007 Informal Conference Report.  However, the evidentiary record does not support his assertion, and the Board is required to address the credibility of his lay account of having a continuity of prostate problems since service.  

The Veteran's STRs are devoid of complaints, findings, or treatment for a prostate disorder.  Indeed, the STRs show that the Veteran underwent clinical evaluation in January 1970 and, again, in August 1970 and was found to have a normal genitourinary system at both of those examinations.    

In addition, when he underwent a medical examination for disability evaluation in December 1980, more than ten years after separation from service, in connection with unrelated claims for residuals of Agent Orange and a pilonidal cyst, the Veteran made no mention of having prostate problems and his genitourinary system was clinically evaluated as normal at that time.  

The first indication of a prostate disorder was not shown until many years after separation from service.  Indeed, the Board observes that the earliest documentation of a prostate problem contained in the record is found in a March 1994 clinical record, wherein the Veteran reported a history of having had four prostate infections.  It is notable that he did not relate the onset of his prostate problems to his period of active service at that time.  Rather, it appears, upon review of the evidentiary record, that the Veteran's first mention of a prostate problem allegedly related to service was in 2006, when he filed a claim of service connection for a prostate disorder.  This was approximately 36 years after his separation from service.  See Cartwright v. Derwinski, 2 Vet. App. 24, 25 (1991) (pecuniary interest in benefits may affect credibility of claimant's testimony).  See also 38 C.F.R. § 3.303(b); Maxson v. West, 12 Vet. App. 453, 459 (1999), aff'd sub nom. Maxson v. Gober, supra, at 1333 (Fed. Cir. 2000) (it is proper to consider Veteran's entire medical history, including lengthy period with absence of complaints).  

Although the Veteran reported at the informal conference held with the DRO in November 2007, that he had been treated for prostate problems while in Vietnam, as stated above, the STRs are devoid of treatment for prostate problems.  His genitourinary system was clinically evaluated as normal in January 1970 and, again, in August 1970.  He made no mention of a prostate disorder at those times.    

Thus, the documentation contemporaneous with service, i.e., the Veteran's STRs, does not show any complaint, diagnosis, or treatment referable to a prostate disorder.  The remainder of the evidentiary record is also silent for any indication of a prostate disorder until many years after service.  Further, as noted above, the Veteran did file claims for service-connected compensation benefits for other disorders, but did not file a claim for any prostate disorder until more than three decades after service.  For the foregoing reasons, the Board does not find the Veteran's report that he has had a continuity of symptomatology for a prostate disorder since service to be credible, and affords more probative value to the other evidence discussed above.

In this regard, the Board is cognizant that the Veteran is in receipt of the CAR.  Thus, he is entitled to the presumption available to combat veterans under 38 U.S.C.A. § 1154(b).  Under the provisions of 38 U.S.C.A. § 1154(b), VA shall accept an injury alleged to have been incurred or aggravated by combat service if consistent with the circumstances, conditions and hardships of such service.  However, in this case, the Veteran does not allege that his prostate problems are related in any way to his combat service.  Furthermore, the development of a prostate disorder is not shown to be consistent the circumstances, conditions, and hardships of the Veteran's combat service.  

In summary, the Board finds the Veteran does not have a disease for which presumptive service connection based upon herbicide exposure is provided.  In addition, the credible and probative evidence of record is against finding that a prostate disorder was incurred during military service, and there is no competent evidence of record otherwise relating the Veteran's currently diagnosed prostate disorder to his military service, to include his presumed exposure to herbicides.   


Therefore, based upon the reasons and bases set forth above, the Board finds the preponderance of the evidence is against the claim for service connection for a prostate disorder, either on a direct basis or as due to herbicide exposure, and the benefit-of-the-doubt doctrine is not for application.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990).  


ORDER

Entitlement to service connection for a prostate disorder, to include BPH, is denied.  



____________________________
ANDREW J. MULLEN
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


